DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 18th, 2020 have been entered and accepted.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is currently written as a run-on sentence and needs indents or semicolons to separate the desired clauses. Appropriate correction is required.
Claims 2, 6, and 8 are objected to because of the following informalities:  These claims mention, “the rubber composition for a bladder”. To clear up any potential antecedence issues, these claims should be rewritten to disclose, “the rubber composition for the bladder”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "i.e. (…)" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (WO 2016088685, using the attached English translation) in view of Miyazaki (US 2012/0048443).
Regarding claim 1, Ueda discloses a tire production method comprising a vulcanization process of vulcanizing an vulcanized tire comprising a vulcanizing bladder made of a rubber composition for a bladder (Page 18, Para. 4), which rubber composition contains fluororubber by 50 mass % to 100 mass % (Page 20, Example 1). However, Ueda does not disclose a portion of the innermost surface comprising a high sulfur concentration member made of a rubber composition containing sulfur greater than 1.0 parts by mass. 
Yet in a similar view of endeavor, Miyazaki discloses a rubber composition for a pneumatic tire which improves fuel economy, elongation at break, and abrasion resistance in good balance while maintaining good handling stability and processability (Para. 9). Furthermore, Miyazaki discloses it is known in the art to design a portion of the tire with a high sulfur concentration 
It would have been obvious to one of ordinary skill in the art to modify the invention of Ueda by designing a portion of the tire with a high sulfur concentration member made of a rubber composition containing sulfur greater than 1.0 part by mass as taught by Miyazaki. One would be motivated to make this modification to optimize the abrasion resistance and the tire durability (Para. 69).
Regarding claim 2, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Ueda teaches the rubber composition for a bladder contains a substantial amount of fluororubber (Page 18, Example 1). It would have been obvious to one of ordinary skill to design the amount of fluororubber to be substantially 100% by mass through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 3, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Miyazaki discloses the high sulfur concentration rubber member can be a chafer rubber (Para. 69).
Regarding claim 4, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Ueda teaches the fluororubber is a vinylidene fluoride-based fluororubber having a structural unit derived from vinylidene fluoride (VdF unit) and a structural unit derived from hexafluoropropylene (HFP), and a mole ratio of the VdF unit with respect to the structural unit derived from at least one selected from the group consisting of HFP in the fluororubber is in the range of 50/50 to 78/22 (Page 2, Para. 15 – 16).
Regarding claim 5, Ueda in view of Miyazaki teaches the invention disclosed in claim 4, as described above. It would have been obvious to one of ordinary skill in the art to specify that the difference between the shear elasticity of the fluororubber in an unvulcanized state and a 
Regarding claim 6, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Ueda teaches the rubber composition for a bladder further contains at least one selected from the group consisting of a fatty oil and an aliphatic hydrocarbon (Page. 1, Para. 7).
Regarding claim 7, Ueda in view of Miyazaki teaches the invention disclosed in claim 6, as described above. Furthermore, Ueda teaches the fatty oil is selected from a group consisting of a non-dying oil (Page 6, Para. 8).
Regarding claim 8, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Ueda teaches the rubber composition for a bladder contains carbon black (Page 1, Para. 8), and the carbon black a nitrogen adsorption specific surface area in the range of 25 m2g to 180 m2g (Page 1, Para. 8) and dibutyl phthalate oil absorption in the range of 40 ml/100 g to 180 ml/100 g (Page 5, Para. 6).
Regarding claim 9, the method taught by Ueda in view of Miyazaki in claim 1 would produce a tire (Page 18, Para. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743